Citation Nr: 0509458	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 70 percent prior to 
January 4, 2002.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Unites States Army 
from October 1969 to February 1974.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas in which the RO 
granted the appellant's claim of entitlement to service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130 (Diagnostic Code 9411), effective 
from July 22, 1999.  In a rating decision issued in June 
2003, the RO increased the rating for PTSD from 10 to 50 
percent, effective from July 22, 1999, and from 50 to 70 
percent, effective from January 4, 2002.

In a decision dated May 18, 2004, the Board, in part, granted 
an initial evaluation of 70 percent, but no more, for the 
appellant's PTSD disability, effective from July 22, 1999.  A 
100 percent rating was granted from January 4, 2002.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2004, the parties filed a Joint Motion for Remand and 
requested a stay of proceedings pending a ruling on the Joint 
Motion.  A December 2004 Order of the Court granted the Joint 
Motion and vacated that portion of the Board's decision that 
denied an evaluation in excess of 70 percent from July 22, 
1999, to January 4, 2002.  (An issue involving an earlier 
effective date for the grant of service connection remanded 
by the Board was not affected.)  The PTSD rating issue on 
appeal was remanded to the Board for readjudication pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).


FINDING OF FACT

For the time period in question, the appellant's PTSD caused 
his social isolation, severe depression, episodes of suicidal 
ideation, numbing, avoidance, and inability to establish and 
maintain effective relationships; he experienced total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.16, 4.126, 4.130 (Diagnostic Code 9411) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
51 to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
A GAF score of 41-50 is defined in the DSM-IV as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  In addition, a GAF score of 
31-40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."

Review of the medical evidence of record reveals that the 
appellant was hospitalized in a VA facility on two separate 
occasions in April 1999 for increased psychiatric symptoms.  
At the time, he reported that he was employed as a truck 
driver.  A GAF score of 35 was assigned on admission and a 
score of 60 was assigned at the time of his discharge from 
the hospital.

The appellant underwent VA psychological evaluation in June 
and July of 1999, at which time he reported that he had shot 
and killed his wife in 1985, for which he had served seven 
years in prison.  He expressed feelings of detachment or 
estrangement, and indicated that he struggled with ongoing 
suicidal ideation and a sense of hopelessness.  Test results 
assessed the level of the appellant's disturbance across six 
factors associated with PTSD--intrusive memories, 
interpersonal adjustment, affect lability, memory 
disturbances, ruminative features, and sleep difficulties--
and suggested that he was experiencing significant difficulty 
with multiple symptoms of PTSD.  Such symptoms were likely to 
be severe and associated with significant impairment in 
functioning.

VA treatment records also include a July 1999 VA 
psychological note that indicated the appellant's Beck 
Depression Inventory score was suggestive of an extremely 
severe level of depression.  Another treatment note, dated in 
July 1999, indicated that the appellant reported experiencing 
increasing social isolation.  In August 1999, the appellant 
reported numbing and avoidance.  He appeared distressed and 
had a depressed affect.  His speech was generally 
circumstantial.

Due to the appellant's increased psychiatric symptoms, he was 
relieved from his full-time job as a truck driver beginning 
in July 1999.  Medical records associated with the 
appellant's application for Social Security Administration 
(SSA) disability benefits include an August 1999 medical 
summary that indicated that the appellant had a severe 
psychiatric impairment.  The appellant's claim was denied 
because the SSA found that, while he was currently unable to 
work, his condition was not expected to last twelve months 
and he could work after his condition improved.

VA outpatient treatment records thereafter show continued 
weekly group therapy treatment for PTSD in 2000 and 2001.  In 
June 2001, a GAF score of 35 was assigned.  In September 
2001, a GAF score of 40 was assigned.  Records reflect almost 
weekly treatment for PTSD until January 4, 2002, when he was 
hospitalized because he was expressing suicidal ideation and 
plans.

In this case, the evidence of record does not establish that 
the appellant meets the precise symptomatology listed for a 
100 percent disability rating.  The list of the appellant's 
symptoms, as documented in the record, would be more 
consistent with a 70 percent rating because of his symptoms 
of severe depression, episodes of suicidal ideation, numbing, 
avoidance, and inability to establish and maintain effective 
relationships.  In addition, the appellant's increased 
psychiatric symptoms led to his release from his full-time 
job as a truck driver in July 1999--something reflective of 
severe occupational and social impairment.  

Nevertheless, this is not the end of the analysis.  The Board 
does find that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the appellant is 100 percent disabled from 
July 22, 1999, as contemplated by the rating criteria.  The 
evidence establishes that there is total occupational and 
social impairment.  The appellant has been found to be 
unemployable since at least August 1999, when the SSA 
suggested that the severity of his psychiatric condition 
caused him to be currently unable to engage in ordinary usual 
functioning, although it was projected that he could be 
employed in the future.  

Furthermore, the appellant was assigned a GAF score of 60 in 
April 1999, after treatment but this score declined to 35 by 
June 2000, and had improved to only 40 by June 2001.  The 
scores of 35 and 40 are indicative of someone unable to keep 
a job or someone unable to work.  DSM-IV.

Given the appellant's low GAF scores reflecting the inability 
to work or to keep a job, the release from work by his 
employer, and the increasing problems experienced by the 
veteran, the Board finds that the evidence regarding the 
claim for a higher initial rating is in relative equipoise.  
Moreover, the recurring nature of the appellant's service-
connected PTSD disability tends to support the conclusion 
that it would be very difficult for him to retain any 
employment.

Therefore, given the clinical assessments made and the 
increasing problems experienced by the appellant, the Board 
finds that the evidence regarding the claim for an initial 
evaluation in excess of 70 percent is at least in relative 
equipoise.  Resolving reasonable doubt in the appellant's 
favor, the Board finds that he meets the schedular criteria 
for the 100 percent rating--total social and industrial 
impairment.  38 C.F.R. § 4.3.  Accordingly, a higher initial 
(100 percent) schedular rating is warranted for PTSD 
beginning July 22, 1999.


ORDER

A 100 percent schedular rating for PTSD, is granted from July 
22, 1999, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


